Title: From Jonathan Trumbull, Jr. to Walter Stewart, 14 June 1783
From: Trumbull, Jonathan, Jr.
To: Stewart, Walter


                  
                     sir
                     Head Quarters 14th June 1783
                  
                  His Excellency directs me to reply to your favor of this Day—and to mention that he knows no Authority under which Genl Hazen has acted in makg the late promotions you intimate nor has the Comr in Chief received any particular Instructions from Congress or the Secty at War respectg any promotions in his Regiment—the promotions you mention are therefore to be disregarded in the Musters, until Genl Hazen can satisfactorily explain this Conduct.  I am &c.
                  
                     J. T——ll
                     
                  
               